330 S.W.3d 164 (2010)
Valerie HATLEY, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72453.
Missouri Court of Appeals, Western District.
December 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Valerie Hatley, Appellant pro-se.
Bart A. Matanic, for Respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Valerie Hatley appeals the decision of the Labor and Industrial Relations Commission, which found that Hatley was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Hatley claims that the Commission's findings were not supported by competent and substantial evidence. Because a published *165 opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).